Opinion issued August 4, 2011.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00519-CV
———————————
In re Cypress Texas Lloyds, Relator

 

 
Original Proceeding on Petition for Writ of
Mandamus

 

 
MEMORANDUM OPINION
          Relator,
Cypress Texas Lloyds, filed a petition for writ of mandamus, complaining that
the trial court refuses to abate the underlying case pending the appraisal
process provided for in the parties’ insurance contract.[1]  Relator now moves to dismiss the petition, stating
that the parties have reached an agreement that moots relator’s complaint in
the mandamus proceeding.  No opinion has yet
issued.
Accordingly, we grant relator’s
motion, and the petition for writ of mandamus is dismissed.
PER CURIAM
Panel
consists of Chief Justice Radack and Justices Massengale and Brown.
 




[1]
          The underlying case is Eduardo Hernandez and Elsa Hernandez v.
Cypress Texas Lloyds and Donald Lawrence O’Neill, No. 2010-05806, in the
11th District Court of Harris County, Texas, the Honorable Mike Miller
presiding.